[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS
                  FOR THE ELEVENTH CIRCUIT
                   ________________________
                                                           FILED
                             No. 04-13378         U.S. COURT OF APPEALS
                      ________________________      ELEVENTH CIRCUIT
                                                        MAY 12, 2005
                                                     THOMAS K. KAHN
                     U.S. TAX Court No. 11382-01L
                                                          CLERK

CHARLES R. GODWIN,

                                                 Petitioner-Appellant,

                                    versus

COMMISSIONER OF INTERNAL REVENUE,

                                                      Respondent-Appellee.
        -------------------------------------------------------------
                         ________________________

                             No. 04-13382
                       ________________________

                        U.S. TAX Court No. 498-02

CHARLES R. GODWIN,
LINDA S. GODWIN,

                                                 Petitioners-Appellants,

                                    versus

COMMISSIONER OF INTERNAL REVENUE,

                                                 Respondent-Appellee.
                 -----------------------------------------------------------

                            ________________________

                                  No. 04-13391
                            ________________________

                          U.S. TAX Court No. 14817-02L

LINDA S. GODWIN,

                                                         Petitioner-Appellant,

                                          versus

COMMISSIONER OF INTERNAL REVENUE,

                                                         Respondent-Appellee.



                            ________________________

                           Appeals from a Decision of the
                              United States Tax Court
                           _________________________

                                    (May 12, 2005)

Before ANDERSON, HULL and RONEY, Circuit Judges.

PER CURIAM:

      Taxpayers appeal from adverse decisions in the Tax Court in these

consolidated cases. After oral argument and careful review, we conclude that the



                                             2
judgment of the Tax Court is due to be affirmed. It appears that taxpayers have not

challenged the penalty assessed for their failure to pay estimated taxes, and in any

event, any such challenge would clearly be without merit. With respect to

taxpayers’ challenge to the penalty for failure to timely pay taxes, the Tax Court

found that there was not reasonable cause. We readily conclude that that finding is

not clearly erroneous. Similarly, the Tax Court found that there was not reasonable

cause for taxpayers’ failure to file in timely fashion, and we again conclude that the

Tax Court’s finding is not clearly erroneous.

       Taxpayers are apparently seeking to challenge the Tax Court’s refusal to

abate the accrual of interest because of presidentially declared disasters. We note

that taxpayers were allowed abatement of interest during the one month referred to

in the IRS newsletter. However, we cannot discern any intelligible argument in

taxpayers’ initial brief to support any additional abatement.1 Accordingly, we

decline to address the issue. Moreover, any such abatement of interest would

apparently apply only in circumstances where the IRS extended not only the time to

file, but also the time for payment, and it does not appear that there has been any

extension of time for payment in this case.



       1
               In light of our disposition, we express no opinion on the Tax Court’s comments
with respect to its jurisdiction of the abatement issue.

                                               3
      With respect to taxpayers’ challenge to the levy, the Tax Court held that

taxpayer had waived any such challenge by failing to raise same at the appropriate

time in the Tax Court. We conclude that it is appropriate to honor the Tax Court’s

enforcement of its prudential rule. The Tax Court made findings of fact denying

each of the casualty losses claimed by taxpayers. We cannot conclude that the Tax

Court’s findings are clearly erroneous.

      Any other arguments asserted by taxpayers on appeal are rejected without

need for further discussion. Accordingly, the judgment of the Tax Court is

      AFFIRMED.




                                          4